Opinion issued June 30, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00288-CR
                           ———————————
                   STEPHEN WILLIAM SIROS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Case No. 1323111




                         MEMORANDUM OPINION

      Appellant Stephen William Siros was indicted for the offense of capital

murder. 1   The jury found Appellant guilty of the lesser-included offense of


1
      See TEX. PENAL CODE ANN. § 19.03(a)(3) (Vernon Supp. 2014).
murder. 2   It assessed his punishment at 36 years in prison.     In eight issues,

Appellant claims the evidence was insufficient to support the judgment, asserts

jury-charge error, challenges evidentiary rulings made by the trial court, claims

improper jury argument by the State, and asserts the trial court erred by denying

his motion to suppress.

      We affirm.

                                    Background

      Around 12:30 a.m. on July 17, 2009, the complainant, Isaias Valdez, was

driving his truck on I-45 when someone in another vehicle on the freeway shot him

in the head, killing him. Detective C.E. Elliot, a homicide detective with the

Houston police department, investigated the shooting.       On October 23, 2009,

Detective Elliot received information from Officer R. Bradley, an officer in the

narcotics division, relating to the complainant’s murder.

      Officer Bradley had been surveilling Appellant’s brother, Jonathan Siros

(hereinafter “Jonathan”), as part of a narcotics investigation. Over time, Officer

Bradley had observed Jonathan in the company of (1) Appellant, (2) Christopher

Garcia, and (3) Juan Figueredo. Officer Bradley obtained a search warrant for an

apartment at a location where he had observed Jonathan, Appellant, Garcia, and

Figueredo. The warrant was executed on October 23, 2009. Appellant was not at


2
      See id. § 19.02(b)(1) (Vernon 2011).

                                             2
the apartment at the time the warrant was executed, but Officer Bradley had seen

Appellant in the parking lot about an hour before the search. At the time of the

search, Jonathan and Garcia were in the apartment along with other men.

Although the warrant had been for illegal narcotics, no drugs were found.

      Before the search, a confidential informant had stated the weapon used to

kill the complainant may be at the apartment. Officer Bradley had learned from

the homicide division that a weapon similar to an AR-15 rifle had been used to kill

the complainant. During the search of the apartment, the officers found two AR-15

semiautomatic rifles. One of the rifles had been purchased by Appellant.

      In addition to Jonathan and Garcia, another man detained at the apartment

was Matthew Roy. Officer Bradley and another officer, Detective E. Cisneros,

interviewed Roy.     From Roy, the police obtained information regarding the

shooting of the complainant. Based on this information, the officers obtained an

arrest warrant for Garcia, charging him with the complainant’s murder.

      On December 1, 2009, one of the other men that had been in the apartment,

Figueredo, was arrested and charged by federal authorities with narcotics

trafficking. Due to the significant amount of narcotics involved, Figueredo was

facing a federal sentence of 292 to 365 months in prison. To obtain a reduction in

his sentence, Figueredo agreed to talk to police about the murder of a confidential

informant. In the course of these discussions, Figueredo also talked to police about



                                         3
the complainant’s murder. Based on the information learned from the interviews,

the police obtained an arrest warrant for Appellant.

      The police conducted a videotaped interview of Appellant in which he

discussed the complainant’s murder. Appellant stated that, on the night of the

murder, he was staying at his father’s home. Garcia was a neighbor of Appellant’s

father. Garcia came to the father’s home and asked Appellant if Appellant wanted

to go for a ride. Appellant agreed, and they left in Garcia’s van.

      With Garcia driving the van, they went to a club called El Huracan and

parked in the parking lot. Appellant got out of the van and went to buy some tacos

from a vendor in the parking lot. When he returned to the van, Garcia was in the

passenger seat. Appellant got in the driver’s seat, and Garcia told Appellant,

“Let’s go.” Appellant got on the freeway to head back to his father’s home. He

claimed that, as they were driving down the freeway, Garcia suddenly pulled out a

rifle and shot the complainant, who was in a truck on the freeway. Appellant

stated that he did not know that Garcia had a weapon or that Garcia had planned to

shoot the complainant.

      Initially, Appellant was charged with the offense of murder with respect to

the complainant’s death. Appellant was later re-indicted for the offense of capital

murder.




                                          4
      Figueredo testified at Appellant’s trial. He explained that, in 2008 and 2009,

he had trafficked large amounts of narcotics, between 35 and 100 kilograms of

cocaine per week, into the United States from Mexico. He sold the illegal drugs to

“mid-level people” who in turn sold it to others for sale on the streets. Figueredo

became acquainted with Appellant’s brother, Jonathan, when Jonathan bought a

quantity of cocaine for street sale. The two became friends and would at times

deal narcotics together.

      Figueredo had known the complainant, Isias Valdez, for a number of years

and considered him to be a “close acquaintance.” In May 2009, the complainant

obtained five kilograms of cocaine from Figueredo and Jonathan to sell on the

street. The complainant paid for four kilograms, but he did not have the money to

pay for the fifth kilogram. Figueredo and Jonathan agreed that the complainant

could pay them the $19,000 he owed for the fifth kilogram after he sold it. The

complainant owed half of the $19,000 to Figueredo and half to Jonathan.

      Figueredo testified that the complainant did not pay him and Jonathan for

the fifth kilogram.   Figueredo testified that he had not been bothered by the

complainant’s non-payment and nonetheless had still considered the complainant

to be his friend. He thought that the complainant would make an effort “to make

up for anything he lost.”




                                         5
      Figueredo testified that the complainant’s non-payment of the debt meant

more to Jonathan because Jonathon had much less money than Figueredo.

Jonathan asked Figueredo for his assistance in locating the complainant. On July

17, 2009, Figueredo received a call from a cocaine distributor, informing

Figueredo that the complainant was at El Huracan.              Figueredo passed the

information along to Jonathan.

      Figueredo drove his car to El Huracan and parked in the parking lot.

Figueredo then saw Jonathan, Garcia, and Appellant arrive at the club in a van.

They parked next to Figueredo’s car. Figueredo could not see who was driving the

van because it was parked close to his car, and it was dark.

      Jonathan got out of the van and got into the passenger seat of Figueredo’s

car. Jonathan told Figueredo that Appellant and Garcia were in the van. The men

knew that the complainant was in the club because they saw his truck in the

parking lot. The men sat in the parking lot, waiting for the complainant, but they

did not go into the club. After about 20 minutes, the complainant still had not

come out of the club. Figueredo and Jonathan left in Figueredo’s car to go to a

different club called Pleasures, which was about 20 minutes away from El

Huracan. As they drove to Pleasures, Jonathan received a call from Appellant.

During the call, Appellant said something to Jonathan about a shooting. Figueredo

heard Jonathan laugh at a comment Appellant made to Jonathan during the call.



                                          6
      Appellant and Garcia arrived at Pleasures about 10 minutes after Figueredo

and Jonathan had arrived there. The four men sat down at a table inside the club.

Appellant and Garcia began talking about what had happened at El Huracan after

Figueredo and Jonathan had left that location.

      At trial, Figueredo testified that Garcia boasted, “I took one shot and domed

him,” meaning “a headshot.” Figueredo then heard Appellant brag that it was his

good driving skills that allowed Garcia to make the shot. From what he had heard

being said that night, Figueredo inferred that Garcia had shot the complainant

while Appellant was driving.

      Three months later, Figueredo met Jonathan in the parking garage of an

apartment complex to pick up money Jonathan was “turning in” to Figueredo.

Garcia and Appellant were also present. Jonathan gave Figueredo the money but

then stated to Figueredo that he needed some of the money back to give to

Appellant. Figueredo testified that Jonathan told him that Appellant was asking for

money “for doing the killing [of the complainant] for [Jonathan].” Figueredo

further testified that he gave $5,000 back to Jonathan to give to Appellant.

      As stated, Appellant was charged with the offense of capital murder. The

indictment alleged that Appellant had “unlawfully, . . . intentionally and

knowingly” caused the death of the complainant “for the promise of remuneration”

from Jonathan.



                                          7
      In addition to capital murder, the court’s jury charge also instructed the jury

on the lesser-included offense of murder. The trial court further instructed the jury

on the law of parties and on accomplice-witness testimony.          The jury found

Appellant guilty of the offense of murder and assessed Appellant’s punishment at

36 years in prison.

      This appeal followed. Appellant raises eight issues.

                           Sufficiency of the Evidence

      In his first issue, Appellant asserts that the evidence was insufficient to

support the judgment of conviction for the offense of murder.           Specifically,

Appellant asserts that the evidence was insufficient to show that he was guilty of

murder under the law of the parties.

A.    Standard of Review

      We review the sufficiency of the evidence establishing the elements of a

criminal offense for which the State has the burden of proof under a single

standard of review, regardless of whether an appellant presents the challenge as a

legal or a factual sufficiency challenge. See Ervin v. State, 331 S.W.3d 49, 53–54

(Tex. App.—Houston [1st Dist.] 2010, pet. ref’d) (construing majority holding of

Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010)). This standard of review

is the standard enunciated in Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
8
2781, 2789 (1979). See Winfrey v. State, 393 S.W.3d 763, 768 (Tex. Crim. App.

2013).

      Pursuant to the Jackson standard, evidence is insufficient to support a

conviction if, considering all the record evidence in the light most favorable to the

verdict, no rational fact finder could have found that each essential element of the

charged offense was proven beyond a reasonable doubt. See Jackson, 443 U.S. at

319, 99 S. Ct. at 2789; In re Winship, 397 U.S. 358, 361, 90 S. Ct. 1068, 1071

(1970); Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009); Williams v.

State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). We can hold evidence to be

insufficient under the Jackson standard in two circumstances: (1) the record

contains no evidence, or merely a “modicum” of evidence, probative of an element

of the offense, or (2) the evidence conclusively establishes a reasonable doubt. See

Jackson, 443 U.S. at 314, 318 & n.11, 320, 99 S. Ct. at 2786, 2789 & n.11; see

also Laster, 275 S.W.3d at 518; Williams, 235 S.W.3d at 750.

      The sufficiency-of-the-evidence standard gives full play to the responsibility

of the fact finder to resolve conflicts in the testimony, to weigh the evidence, and

to draw reasonable inferences from basic facts to ultimate facts. See Jackson, 443
U.S. at 319, 99 S. Ct. at 2789; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007). An appellate court presumes that the fact finder resolved any conflicts




                                         9
in the evidence in favor of the verdict and defers to that resolution, provided that

the resolution is rational. See Jackson, 443 U.S. at 326, 99 S. Ct. at 2793.

      In our review of the record, direct and circumstantial evidence are treated

equally; circumstantial evidence is as probative as direct evidence in establishing

the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt. Clayton, 235 S.W.3d at 778. Finally, “[e]ach fact need not point

directly and independently to the guilt of the appellant, as long as the cumulative

force of all the incriminating circumstances is sufficient to support the conviction.”

Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).

B.    Legal Principles

      A person commits murder if he intentionally or knowingly causes the death

of an individual. TEX. PENAL CODE ANN. § 19.02(b)(1) (Vernon 2011); Temple v.

State, 390 S.W.3d 341, 359 (Tex. Crim. App. 2013); Nelson v. State, 405 S.W.3d
113, 123 (Tex. App.—Houston [1st Dist.] 2013, pet. ref’d). A person may be

convicted as a party to an offense if the offense is committed by his own conduct,

by the conduct of another for which he is criminally responsible, or both. See TEX.

PENAL CODE ANN. § 7.01(a) (Vernon 2011).             As relevant under the instant

circumstances, a person is criminally responsible for the conduct of another if,

acting with intent to promote or assist the commission of the offense, he solicits,




                                         10
encourages, directs, aids, or attempts to aid the other person to commit the offense.

Id. § 7.02(a).

      Mere presence of a person at the scene of a crime either before, during or

after the offense, or even flight from the scene, without more, is insufficient to

sustain a conviction as a party to the offense; however, combined with other

incriminating evidence it may be sufficient to sustain a conviction. Thompson v.

State, 697 S.W.2d 413, 417 (Tex. Crim. App. 1985). In determining whether a

defendant participated as a party in the commission of an offense, the jury may

consider events that occurred before, during or after the offense, and may rely on

acts that show an understanding and common design.           Ransom v. State, 920
S.W.2d 288, 302 (Tex. Crim. App. 1996).

C.    Analysis

      Appellant does not dispute that Garcia shot the complainant or that

Appellant was driving the vehicle from which Garcia fired the shot. Rather,

Appellant asserts that the evidence was not sufficient to show that he is guilty

under the law of the parties because he was unaware of Garcia’s plan to shoot the

complainant.

      In his videotaped statement, which was admitted into evidence, Appellant

claimed that he was completely surprised when Garcia pulled out a rifle and shot




                                         11
the complainant. He stated that he did not know that there was a weapon in

Garcia’s van or that Garcia planned to shoot the complainant.

      In contrast, Figueredo testified that, shortly after the murder, he heard

Appellant boasting and bragging that Garcia had only been able to shoot the

complainant because Appellant had driven so well.            Figueredo testified that

Appellant bragged that Garcia could not have made the shot if Appellant had not

“drove straight.” Figueredo further testified that he heard Appellant boast that

Garcia “wouldn’t have been able to get the shot off if [Appellant] wouldn’t have

drove.”

      Here, the jury, as the trier of fact, was the sole judge of the credibility of the

witnesses and of the weight to be given their testimony. See TEX. CODE. CRIM.

PROC. ANN. art. 36.13 (Vernon 2007), art. 38.04 (Vernon 1979). Accordingly, the

jury was entitled to believe Figueredo’s testimony and disbelieve Appellant’s

statement that he was surprised when Garcia shot the complainant. See Lancon v.

State, 253 S.W.3d 699, 707 (Tex. Crim. App. 2008).

      Appellant’s statements made at the club, Pleasures, on the night of the

murder show that he intentionally assisted Garcia in the commission of offense.

Appellant’s statement indicated that he maneuvered the van into position so that

Garcia could aim accurately and shoot the complainant, who was in a vehicle

travelling on the freeway. Appellant not only admitted that it was his driving that



                                          12
enabled Garcia to shoot the complainant but boasted that it was his driving that

facilitated the fatal shot.

       We conclude that a rational jury could have found beyond a reasonable

doubt that Appellant, acting with the intent to promote or to assist the commission

of the offense, aided or attempted to aid Garcia to commit the offense of murder.

See TEX. PENAL CODE ANN. § 7.02(a)(2); see also Hoang v. State, 263 S.W.3d 18,

22 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d) (concluding that evidence was

sufficient to support murder conviction as a party when accused maneuvered his

vehicle in way to facilitate shooter’s ability to hit complainant’s vehicle). We hold

that the evidence was sufficient to support the judgment of conviction.

       We overrule Appellant’s first issue.

                              Accomplice-Witness Instruction

       In his third issue, Appellant asserts the trial court erred in instructing the jury

to determine whether Figueredo was an accomplice as a matter of fact, rather than

instructing the jury that Figueredo was an accomplice as a matter of law.

A.     Standard of Review

       A trial court must submit to the jury “the law applicable to the case.” TEX.

CODE CRIM. PROC. ANN. art. 36.14 (Vernon 2012); Hill v. State, 451 S.W.3d 392,

395 (Tex. App.—Houston [1st Dist.] 2014, no pet.). When a statute requires an

instruction under the circumstances, that instruction is the “law applicable to the



                                            13
case,” and the trial court must instruct the jury “whatever the statute or rule

requires.” Oursbourn v. State, 259 S.W.3d 159, 180 (Tex. Crim. App. 2008).

      We review a trial court’s decision to deny a requested accomplice-witness

jury instruction for an abuse of discretion. See Smith v. State, 332 S.W.3d 425,

439–40 (Tex. Crim. App. 2011); Hill, 451 S.W.3d at 395–96. A trial court abuses

its discretion only if its decision is “so clearly wrong as to lie outside the zone

within which reasonable people might disagree.” Taylor v. State, 268 S.W.3d 571,

579 (Tex. Crim. App. 2008).

B.    Legal Principles

      An accomplice is someone “who participates with a defendant before,

during, or after the commission of the crime and acts with the requisite culpable

mental state.” Cocke v. State, 201 S.W.3d 744, 748 (Tex. Crim. App. 2006). An

accomplice is also someone who is charged, or under the evidence could have been

charged, with the same offense as the defendant or a lesser-included offense.

Zamora v. State, 411 S.W.3d 504, 510 (Tex. Crim. App. 2013). To be considered

an accomplice, the witness “must have engaged in an affirmative act that

promote[d] the commission of the offense that the accused committed.” Smith v.

State, 332 S.W.3d at 439 (citing Druery v. State, 225 S.W.3d 491, 498 (Tex. Crim.

App. 2007)).    Evidence must exist connecting the alleged accomplice to the

offense as a “blameworthy participant,” but “whether the alleged accomplice-



                                        14
witness is actually charged or prosecuted for his participation is irrelevant.”

Cocke, 201 S.W.3d at 748 (citing Blake v. State, 971 S.W.2d 451, 455 (Tex. Crim.

App. 1998)).

      The evidence at trial dictates whether an accomplice as a matter of law or

fact instruction is required. Smith, 332 S.W.3d at 439 (citing Cocke, 201 S.W.3d at

747). A witness is an accomplice as a matter of law if he has been indicted for the

same offense or a lesser included offense, or when the evidence clearly shows that

the witness could have been so charged. Cocke, 201 S.W.3d at 748; Druery, 225
S.W.3d at 498. The trial court is required to give the jury an accomplice-witness

instruction if a witness is an accomplice as a matter of law. Cocke, 201 S.W.3d at

748. However, “the evidence must leave no doubt that a witness is indeed an

accomplice as a matter of law.” Smith, 332 S.W.3d at 441. If the evidence does

not clearly show the witness is an accomplice as a matter of law, or if the parties

present conflicting evidence as to whether the witness is an accomplice, the trial

court should allow the jury to decide whether the witness is an accomplice as a

matter of fact with an instruction defining the term “accomplice.” Druery, 225
S.W.3d at 498–99; Cocke, 201 S.W.3d at 747–48.

C.    Analysis

      Appellant asserts that the trial court should have instructed the jury that

Figueredo was an accomplice as a matter of law because he could have been



                                        15
charged with the offense of murder with respect to the complainant. Appellant

points out that the evidence showed Figueredo was an admitted “drug kingpin” to

whom the complainant owed over $9,000 for a kilogram of cocaine. He also

points out that the evidence showed that Figueredo called Jonathan and told him

that the complainant was at the El Huracan club. Appellant further points out that,

three months later, Figueredo gave money to Appellant for the murder of the

complainant. However, when this evidence is read in the context of the entire

record, there were fact issues with respect to whether Figueredo was an

accomplice.

       Figueredo’s testimony indicated that Jonathan was upset with the

complainant with respect to the unpaid debt. However, Figueredo testified that he

had not been concerned about the money the complainant owed him. Figueredo

stated that he “was never bothered about it.” He testified that he still considered

the complainant to be his friend even though he owed him money. Although he

testified that he helped Jonathan locate the complainant on the night of the murder,

no evidence indicates that Figueredo assisted in locating the complainant for the

purpose of murdering him rather than for the purpose of collecting the money from

him.

       With respect to the money that was paid to Appellant several months after

the murder, Figueredo testified that he met with Jonathan to collect money that



                                        16
Jonathan owed him. After Jonathan handed Figueredo the money, Jonathan asked

for money back, stating that he needed to give some of it to Appellant. Figueredo

testified Jonathan told him that he needed to give Appellant “for doing the killing

for [Jonathan].”

      In short, the record shows that conflicting evidence was presented at trial

with regard to whether Figueredo was an accomplice with respect to the

complainant’s murder. We conclude that the evidence does not clearly show that

Figueredo was an accomplice as a matter of law. Thus, we hold that the trial court

did not abuse its discretion when it did not instruct the jury that Figueredo was an

accomplice as a matter of law.

      We overrule Appellant’s third issue.

                            Corroborating Testimony

      In his second issue, Appellant asserts that there “is insufficient evidence to

corroborate the accomplice–witness testimony [of Figueredo], implicating

Appellant as a party to murder.”

A.    Legal Principles

      The accomplice-witness statute states,

      A conviction cannot be had upon the testimony of an accomplice
      unless corroborated by other evidence tending to connect the
      defendant with the offense committed; and the corroboration is not
      sufficient if it merely shows the commission of the offense.




                                        17
TEX. CODE CRIM. PROC. ANN. art. 38.14 (Vernon 2005). When reviewing the

sufficiency of non-accomplice evidence under Article 38.14, we decide whether

the inculpatory evidence tends to connect the accused to the commission of the

offense. Smith, 332 S.W.3d at 442. The sufficiency of non-accomplice evidence is

judged according to the particular facts and circumstances of each case. Id. The

direct or circumstantial non-accomplice evidence is sufficient corroboration if it

shows that rational jurors could have found that it sufficiently tended to connect

the accused to the offense. Id. When there are conflicting views of the evidence—

one that tends to connect the accused to the offense and one that does not—we will

defer to the factfinder’s resolution of the evidence.     Id.   Therefore, it is not

appropriate for appellate courts to independently construe the non-accomplice

evidence. Id.

B.    Analysis

      Under Article 38.14, it is not necessary for the corroborating evidence to

directly link the accused to the crime. Richardson v. State, 879 S.W.2d 874, 880

(Tex. Crim. App. 1993). The corroborating evidence also does not need to be

sufficient by itself to establish guilt beyond a reasonable doubt. Id. “Were the law

otherwise, the testimony of the accomplice would be valueless.” Id.

      “‘Proof that the accused was at or near the scene of the crime at or about the

time of its commission, when coupled with other suspicious circumstances, may



                                        18
tend to connect the accused to the crime so as to furnish sufficient corroboration to

support a conviction.’” Id. (quoting Brown v. State, 672 S.W.2d 487, 489 (Tex.

Crim. App. 1984)). Although Appellant claimed that he did not know that Garcia

had the AR-15 rifle in the van or that Garcia planned to shoot the complainant,

Appellant admitted that he was driving the vehicle from which Garcia shot the

complainant. In other words, Appellant was not just passively at the scene of the

crime; rather, he was controlling the vehicle on the freeway from which Garcia

was able to shoot the complainant in the head, while the complainant was in

another vehicle traveling down the freeway. The jury could have found it unlikely

that Appellant unwittingly drove in a manner that would have allowed Garcia to

make an accurate shot into another moving vehicle on the freeway.

      In addition, before executing the search warrant for the apartment at which

the police had surveilled Jonathan, the police learned from an informant that the

weapon involved in the complainant’s murder may be in the apartment. During the

search, they recovered two AR-15 rifles. The evidence showed that one of the

rifles had been purchased by Appellant. Although the exact type of firearm used in

the murder was not determined, the police were able to determine that a high-

powered rifle had been used. Officer Bradley testified at trial that the homicide

division believed the weapon used had been “something like an AR-15 [rifle].”




                                         19
      We hold that, giving proper deference to the jury’s resolution of the facts,

the cumulative force of the non-accomplice evidence tends to connect Appellant to

the complainant’s murder. We overrule Appellant’s second issue.

                           Extraneous-Offense Evidence

      In his fourth issue, Appellant asserts “[t]he trial court erred by allowing

evidence of extraneous offenses of (1) Appellant and (2) many instances of other

parties’ illegal extraneous behavior into evidence.” Appellant asserts that “the jury

heard” about these extraneous offenses “[b]ecause of the court’s adverse rulings on

the motion in limine and motion to suppress.” However, as discussed infra, the

trial court properly denied Appellant’s motion to suppress. In addition, a ruling on

a motion in limine does not preserve error for review. See TEX. R. APP. P. 33.1;

Wilson v. State, 7 S.W.3d 136, 144 (Tex. Crim. App. 1999).

      Appellant lists, in bullet-point format, 26 instances of when he claims the

trial court improperly admitted extraneous-offense evidence. However, Appellant

fails to provide record references for 25 of these instances. 3 See TEX. R. APP. P.

3
      The only evidence for which Appellant offers a record citation is evidence related
      to the execution of the search warrant, which resulted in the discovery of two AR-
      15 rifles, the same type of weapon believed to have been used to kill the
      complainant. While he asserted the rifles were outside the scope of the search
      warrant, Appellant does not point to where in the record he lodged an extraneous-
      offense objection to this evidence. A point of error on appeal must comport with
      the objection made at trial. Appellant did not preserve his extraneous-offense
      complaint for review with respect to the evidence related to the search warrant
      because he did not object to this evidence on such basis at trial. See TEX. R. APP.
      P. 33.1(a); Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002).

                                          20
38.1(i) (providing appellant’s brief must contain clear and concise argument for

contentions made, with appropriate citations to authorities and the record). Courts

have held that issues on appeal are waived if an appellant fails to support his

contentions by citations to the record. See Jensen v. State, 66 S.W.3d 528, 545

(Tex. App.—Houston [14th Dist.] 2002, pet. ref’d) (holding appellant waived

review of his complaint because section of his brief on that issue did not contain

citations to the record); Huerta v. State, 933 S.W.2d 648, 650 (Tex. App.—San

Antonio 1996, no pet.) (relying on rule that appellant must direct court to specific

portion of record supporting complained of error in concluding issue waived).

      Given the absence of citations to the record, it follows that Appellant has not

pointed us to an instance in which he objected during trial to the extraneous-

offense evidence of which he complains. To preserve a complaint for appellate

review, an appellant must have presented to the trial court a timely request,

objection, or motion stating the specific grounds for the ruling desired. TEX. R.

APP. P. 33.1(a)(1)(A).

      In any event, much of the evidence Appellant cites pertains to the narcotics

trafficking operation engaged in by Figueredo and Appellant’s brother, Jonathan.

Relatedly, Appellant complains of evidence pertaining to the extraneous murder of

a narcotics informant, Enrique Velasquez. Appellant asserts that, in admitting the

complained-of evidence, the State characterized Appellant to be “of the same



                                         21
character as [Figueredo]: a violent drug dealer, possibly involved in multiple

murders, possessing an AR-15 found with other weapons, and involved in

organized crime involving tens of millions of dollars.”

      As the State points out, there were instances at trial in which evidence of

Figueredo’s and Jonathan’s drug trafficking and evidence of Velasquez’s murder

were admitted without objection by Appellant. Even though he raised extraneous-

offense and relevancy objections at trial on occasion to this type evidence,

Appellant did not object each time it was offered nor did he request a running

objection. “[A]n objection must be made each time inadmissible evidence is

offered unless the complaining party obtains a running objection or obtains a ruling

on his complaint in a hearing outside the presence of the jury.” Lopez v. State, 253
S.W.3d 680, 684 (Tex. Crim. App. 2008). Thus, Appellant’s complaints regarding

the evidence were not preserved. See id.

      In addition, as the State further points out, Appellant also offered evidence

regarding the narcotics-trafficking operation and regarding Velasquez’s murder.

The erroneous admission of evidence is harmless if the same evidence is offered by

a defendant in another part of the trial. See Saldano v. State, 232 S.W.3d 77, 102

(Tex. Crim. App. 2007); see also Amunson v. State, 928 S.W.2d 601, 608 (Tex.

App.—San Antonio 1996, pet. ref’d) (“When the defendant offers the same




                                         22
evidence to which he earlier objected, he is not in a position to complain on

appeal.”).

      We overrule Appellant’s fourth issue.

                          Extraneous-Offense Instruction

      In his fifth issue, Appellant asserts that “[t]he trial court erred by improperly

charging the jury on extraneous offenses.” With regard to extraneous offenses, the

trial court instructed the jury as follows:

      You are further instructed that if there is any evidence before you in
      this case regarding the defendant’s committing an alleged offense or
      offenses other than the offense alleged against him in the indictment
      in this case, you cannot consider such evidence for any purpose unless
      you find and believe beyond a reasonable doubt that the defendant
      committed such other offense or offenses, if any, the same in
      determining preparation, plan, knowledge, accident of the defendant,
      and even then you may only consider the motive, opportunity, intent,
      identity, or absence of mistake or if any, in connection with the
      offense, if any, alleged against him in the indictment and for no other
      purpose.

      Appellant claims that, in addition to this instruction, the trial court had a

duty to instruct the jury sua sponte that “none of the extraneous offenses” of

Figueredo, Jonathan, Velasquez, or Garcia “could be imputed to Appellant.”

Appellant asserts that the trial court had duty to give this instruction even though

he did not object to the lack of such instruction at trial.

      In support of his assertion, Appellant cites Rule of Appellate Procedure

44.2(b), which governs harm analysis relating to non-constitutional error.



                                              23
Appellant also cites authority for the general proposition that the trial court must

instruct the jury regarding the law applicable to the case. However, as the State

points out, Appellant has failed to cite any authority to support his assertion that

the trial court was required to instruct the jury that the extraneous offenses of

Figueredo, Jonathan, Velasquez, or Garcia could not be imputed to Appellant.

Thus, Appellant has inadequately briefed this issue by neglecting to present

argument and authorities as required by Texas Rule of Appellant Procedure

38.1(h). See TEX. R. APP. P. 38.1(h); see also Cardenas v. State, 30 S.W.3d 384,

393–94 (Tex. Crim. App. 2000) (deciding in capital murder case that defendant’s

points complaining of lack of jury instruction on voluntariness of defendant’s

statements to police were inadequately briefed when no authority or accompanying

argument provided to support claim); Smith v. State, 907 S.W.2d 522, 532 (Tex.

Crim. App. 1995) (overruling point of error because arguments and authorities

presented were “different in character” from error alleged under the point).

      We overrule Appellant’s fifth issue.

                               Improper Jury Argument

      In his sixth issue, Appellant claims, “The State committed reversible error

[during the punishment phase] by arguing that Appellant is part of the ‘drug world’

of the accomplices and should be punished accordingly.”          Appellant did not,

however, object to the State’s remark during closing argument. Thus, Appellant



                                         24
has failed to preserve this complaint for our review. See TEX. R. APP. P. 33.1(a);

Mays v. State, 318 S.W.3d 368, 394 (Tex. Crim. App. 2010) (“[W]e will not

review the propriety of the prosecutor’s arguments, [when] appellant failed to

object to those arguments at trial.”).

      We overrule Appellant’s sixth issue.

                                Principal-Actor Instruction

      In his seventh issue, Appellant asserts that the trial court erred by submitting

a jury instruction permitting the jury to find him guilty of the offense of murder as

a principal actor. Appellant correctly points out that the jury charge permitted the

jury to find him guilty of the complainant’s murder as either a party to the offense

or as the principal actor.

      Appellant asserts that no evidence was offered to show that he was guilty of

the complainant’s murder as the principal actor. He points out that the evidence

showed that Garcia shot the complainant; no evidence was offered to show that

Appellant was the shooter.

      Presuming without deciding that the submission of the primary-actor

instruction was error, we turn to the question of harm. When, as here, the appellant

did not object to the alleged error, we will reverse only if the error is “‘so

egregious and created such harm’” that the defendant did not receive a fair and

impartial trial. Sakil v. State, 287 S.W.3d 23, 26 (Tex. Crim. App. 2009) (quoting



                                         25
Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985)). We consider (1)

the entire jury charge, (2) the state of the evidence, including contested issues and

the weight of probative evidence, (3) the parties’ arguments, and (4) any other

relevant information found in the record as a whole. Allen v. State, 253 S.W.3d
260, 264 (Tex. Crim. App. 2008).

      During closing argument, the State argued only that Appellant was guilty as

a party to the offense. In this regard, the prosecutor stated, “[T]he evidence that

has been presented to you over these last two days shows beyond a reasonable

doubt that [Appellant] assisted Christopher Garcia when Christopher Garcia used

this gun or the other gun that was purchased by [Appellant] to murder Isaias

Valdez.”

      To show the principal-actor instruction was harmful, Appellant points to a

note sent out by the jury during deliberations that refers to the AR-15 rifle as

“belonging to” the Appellant. He asserts that this indicates the jury may have been

misled into believing that Appellant was the shooter and that it could convict him

as the principal actor. However, simply because the jury may have considered the

weapon to belong to Appellant does not necessarily mean that the jury thought he

was the shooter. The jury may have thought that Appellant furnished the weapon

to Garcia to use to commit the offense.




                                          26
      In any event, if, as Appellant claims, guilt as the principal actor would be an

irrational finding under the evidence, then it is highly unlikely that a rational jury

would base its verdict on the principal-actor theory. Cf. Cathey v. State, 992
S.W.2d 460, 466 (Tex. Crim. App. 1999) (applying same reasoning in case in

which appellant argued that he was harmed by parties instruction when it would

have been irrational for jury to find him guilty as a party). As discussed under the

first issue, the evidence was sufficient to support Appellant’s conviction for the

offense of murder as a party. “When a charge authorizes a jury to convict a

defendant as a principal or a party and the evidence establishes the defendant’s

guilt only as a party, error in submitting the defendant’s guilt as a principal is

harmless under the Almanza standard.” Payne v. State, 194 S.W.3d 689, 698 (Tex.

App.—Houston [14th Dist.] 2006, pet. ref’d); see also Washington v. State, 449
S.W.3d 555, 567–68 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (holding

defendant not harmed by submission of principal-actor instruction when evidence

showed he was guilty as a party). We conclude that any error in instructing the

jury that Appellant could be found guilty as the principal actor was harmless error.

Having failed to show harm, Appellant also has failed to show egregious harm.

See Cathey, 992 S.W.2d at 466.

      We overrule Appellant’s seventh issue.




                                         27
                                  Motion to Suppress

      In his eighth issue, Appellant claims that the trial court erred by denying his

motion to suppress evidence of the two AK-15 rifles seized during the search of an

apartment conducted pursuant to a search warrant. During the suppression hearing,

which was conducted during trial, Appellant asserted that the police exceeded the

scope of the search warrant because it was issued only for the seizure of narcotics.

The State responds that the trial court properly denied the motion to suppress

because Appellant did not show that he had standing to challenge the search of the

apartment.

A.    Standard of Review and Applicable Legal Principles

      The Fourth Amendment of the U.S. Constitution protects individuals from

unreasonable searches and seizures. State v. Betts, 397 S.W.3d 198, 203 (Tex.

Crim. App. 2013); Richardson v. State, 865 S.W.2d 944, 948 (Tex. Crim. App.

1993). The rights secured by the Fourth Amendment are personal; accordingly, an

accused has standing to challenge the admission of evidence obtained by an

“unlawful” search or seizure only if he had a legitimate expectation of privacy in

the place invaded. See Matthews v. State, 431 S.W.3d 596, 606 (Tex. Crim. App.

2014); Betts, 397 S.W.3d at 203. The defendant who challenges a search has the

burden of proving facts demonstrating a legitimate expectation of privacy. Betts,
397 S.W.3d at 203. He must show that he had a subjective expectation of privacy



                                         28
in the place invaded and that society is prepared to recognize that expectation of

privacy as objectively reasonable. Id.

      When determining whether a defendant has demonstrated an objectively

reasonable expectation of privacy, we examine the totality of the circumstances

surrounding the search, including (1) whether the accused had a property or

possessory interest in the place invaded; (2) whether he was legitimately in the

place invaded; (3) whether he had complete dominion or control and the right to

exclude others; (4) whether, before the intrusion, he had taken normal precautions

customarily taken by those seeking privacy; (5) whether he put the place to some

private use; and (6) whether his claim of privacy is consistent with historical

notions of privacy. Id. at 203–04; Granados v. State, 85 S.W.3d 217, 223 (Tex.

Crim. App. 2002). This is a non-exhaustive list of factors, and no one factor is

dispositive. See Granados, 85 S.W.3d at 223. “‘Although we defer to the trial

court’s factual findings and view them in the light most favorable to the prevailing

party, we review the legal issue of standing de novo.’” Betts, 397 S.W.3d at 204

(quoting Kothe v. State, 152 S.W.3d 54, 59 (Tex. Crim. App. 2004)).

B.    Analysis

      Appellant did not testify at the suppression hearing. We agree with the State

that no evidence was offered to satisfy the factors for determining whether

Appellant had standing to challenge the search of the apartment. Appellant offered



                                         29
no evidence to show that (1) he had a property or possessory interest in the place

invaded; (2) whether he was legitimately in the place invaded; (3) whether he had

complete dominion or control and the right to exclude others; (4) whether, before

the intrusion, he took normal precautions customarily taken by those seeking

privacy; (5) whether he put the place to some private use; or (6) whether his claim

of privacy is consistent with historical notions of privacy.

      During trial, Officer Bradley testified that he had surveilled Appellant’s

brother Jonathan at the apartment. The officer testified that he had seen Appellant

as well as Garcia, Jonathan, and Figueredo at the “location” of the apartment.

Without further explanation, Officer Bradley stated that these men were

“connected” with the apartment. Officer Bradly testified that, less than an hour

before the search, he had seen Appellant in the parking lot of the apartment

complex looking at a truck with other people. The officer stated that Appellant left

before the search warrant was executed. No evidence was presented that Appellant

had any possessory interest in the apartment, any right to control the apartment, or

used the apartment for any purpose. In fact, no evidence was presented that

Appellant had ever been inside the apartment.

      Furthermore, the search-warrant affidavit, admitted into evidence, stated that

Emmanuel Valdez lived at the apartment.          The affidavit also stated that the




                                          30
apartment was “in the charge of and controlled by” Jonathan, Garcia, and

Figueredo. No mention was made of Appellant in the affidavit.

      On this record, we conclude that Appellant has not met his burden to

establish a legitimate expectation of privacy such that he would have standing to

contest the search of the apartment in which the AR-15 rifles were seized. We

hold that the trial court properly denied Appellant’s motion to suppress.

      We overrule Appellant’s eighth issue.

                                    Conclusion

      We affirm the judgment of the trial court.




                                                Laura Carter Higley
                                                Justice

Panel consists of Justices Jennings, Higley, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           31